DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama U.S. PGPUB No. 2019/0080877.

Regarding claim 1, Nakayama discloses a charged particle beam device 1, comprising: a charged particle beam source 40 which emits a charged particle beam B; a blanking device which has an electrostatic deflector 44 that deflects and blocks the charged particle beam (“The electron beam B emitted from the electron gun 40 in the electron optical column 32 passes through the blanking deflector 44, which causes the electron beam in the beam ON state to pass through the blanking aperture member 41 and deflects the electron beam in the beam OFF state such that the whole of the beam is blocked by the blanking aperture member 41” [0026]); an irradiation optical system 32 which irradiates a specimen 56 with the charged particle beam B; and a control unit 11 which controls the electrostatic deflector 41 (“The blanking circuit 20 converts a digital blanking signal output from the control computer 11 into an analog signal, amplifies the signal, and applies a blanking voltage based on the amplified signal to the blanking deflector 44” [0023]), the control unit performing processing of: acquiring a target value of a dose of the charged particle beam for the specimen (“The shot data generation unit 12 reads the write data from the storage device 18, and performs multi-stage data conversion on the write data to generate shot data specific to the apparatus. In the shot data, for example, the kind of figure, the size of the figure, an irradiation position, and irradiation time are defined” [0022] – shot data generation unit 12 is a part of control computer 11 [0019]); setting a ratio A/B of a time A during which the charged particle beam is not blocked (shot time/writing time) to a unit time B (where A≠B, A≠0), based on the target value; and operating the electrostatic deflector based on the ratio (“The irradiation conditions are varied by changing the ratio of the shot time (writing time) to the settling time” [0035]).
In Nakayama, A≠B since A is a variable writing time, and B is an arbitrary unit time and so B can be set to any time value not equal to A, and A≠0 since Nakayama performs writing, thereby necessitating a non-zero writing time (A).

Regarding claim 9, Nakayama discloses an input unit 18 which accepts an input of the target value (“The shot data generation unit 12 reads the write data from the storage device 18, and performs multi-stage data conversion on the write data to generate shot data specific to the apparatus. In the shot data, for example, the kind of figure, the size of the figure, an irradiation position, and irradiation time are defined” [0022]).

Claim(s) 1, 6, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. U.S. PGPUB No. 2021/0020422.

Regarding claim 1, Nakamura ‘422 discloses a charged particle beam device, comprising: a charged particle beam source 12 which emits a charged particle beam; a blanking device which has an electrostatic deflector 14 that deflects and blocks the charged particle beam (“When a voltage is applied to the blanker 14, the electron beam 20 is deflected to the outside of the aperture 15, and thus the irradiation to the sample 21 is turned off” [0048]); an irradiation optical system 11 which irradiates a specimen 21 with the charged particle beam; and a control unit 28 which controls the electrostatic deflector 14, the control unit 28 performing processing of: acquiring a target value of a dose of the charged particle beam for the specimen ([0048]); setting a ratio A/B of a time A during which the charged particle beam is not blocked to a unit time B (where A≠B, A≠0), based on the target value; and operating the electrostatic deflector based on the ratio (“The blanking controller 45 can access the storage unit 43 having stored therein a pre-set blanking period, a Duty ratio that expresses the percentage of electron beam irradiation ON during the blanking period, the number of pixels to skip, which is the number of pixels, not irradiated with electron beam that are sandwiched between a pixel having irradiated thereon an electron beam and the next pixel to be irradiated with the electron beam, and the current pixel coordinate data updated by the arithmetic unit 42 and, according to a corresponding pixel shifting timing signal and the stored information referred to from the storage unit 43, inputs a blanking control signal to a blanking driver 39 in order to control ON/OFF of the irradiation of the electron beam 20 onto the sample 21” [0048]). Nakamura ‘422 discloses an X-ray detector 51 which detects an X-ray generated from the specimen by irradiating the specimen with the charged particle beam (“An EDX detector 51 is attached to the housing 11 of the SEM and detects the characteristic X-ray 24 generated from the sample 21” [0033]), and the X-ray detector outputs information on a dead time of the X-ray detector, and the control unit causes the electrostatic deflector to block the charged particle beam during the dead time, based on the information on the dead time (“if the EDX apparatus does not have the function of outputting a blanking control signal, it is necessary to add the function to the EDX apparatus” [0040]).

Regarding claim 6, Nakamura ‘422 discloses a charged particle beam device, comprising: a charged particle beam source 12 which emits a charged particle beam; a blanking device which has an electrostatic deflector 14 that deflects and blocks the charged particle beam (“When a voltage is applied to the blanker 14, the electron beam 20 is deflected to the outside of the aperture 15, and thus the irradiation to the sample 21 is turned off” [0048]); an irradiation optical system 11 which irradiates a specimen 21 with the charged particle beam; and a control unit 28 which controls the electrostatic deflector 14, the control unit 28 performing processing of: acquiring a target value of a dose of the charged particle beam for the specimen ([0048]); setting a ratio A/B of a time A during which the charged particle beam is not blocked to a unit time B (where A≠B, A≠0), based on the target value; and operating the electrostatic deflector based on the ratio (“The blanking controller 45 can access the storage unit 43 having stored therein a pre-set blanking period, a Duty ratio that expresses the percentage of electron beam irradiation ON during the blanking period, the number of pixels to skip, which is the number of pixels, not irradiated with electron beam that are sandwiched between a pixel having irradiated thereon an electron beam and the next pixel to be irradiated with the electron beam, and the current pixel coordinate data updated by the arithmetic unit 42 and, according to a corresponding pixel shifting timing signal and the stored information referred to from the storage unit 43, inputs a blanking control signal to a blanking driver 39 in order to control ON/OFF of the irradiation of the electron beam 20 onto the sample 21” [0048]). Nakamura ‘422 discloses an X-ray detector 51 which detects an X-ray generated from the specimen by irradiating the specimen with the charged particle beam (“An EDX detector 51 is attached to the housing 11 of the SEM and detects the characteristic X-ray 24 generated from the sample 21” [0033]), and the X-ray detector outputs information on a dead time of the X-ray detector, and the control unit causes the electrostatic deflector to block the charged particle beam during the dead time, based on the information on the dead time (“if the EDX apparatus does not have the function of outputting a blanking control signal, it is necessary to add the function to the EDX apparatus” [0040]).

Regarding claim 7, Nakamura ‘422 discloses a charged particle beam device, comprising: a charged particle beam source 12 which emits a charged particle beam; a blanking device which has an electrostatic deflector 14 that deflects and blocks the charged particle beam (“When a voltage is applied to the blanker 14, the electron beam 20 is deflected to the outside of the aperture 15, and thus the irradiation to the sample 21 is turned off” [0048]); an irradiation optical system 11 which irradiates a specimen 21 with the charged particle beam; and a control unit 28 which controls the electrostatic deflector 14, the control unit 28 performing processing of: acquiring a target value of a dose of the charged particle beam for the specimen ([0048]); setting a ratio A/B of a time A during which the charged particle beam is not blocked to a unit time B (where A≠B, A≠0), based on the target value; and operating the electrostatic deflector based on the ratio (“The blanking controller 45 can access the storage unit 43 having stored therein a pre-set blanking period, a Duty ratio that expresses the percentage of electron beam irradiation ON during the blanking period, the number of pixels to skip, which is the number of pixels, not irradiated with electron beam that are sandwiched between a pixel having irradiated thereon an electron beam and the next pixel to be irradiated with the electron beam, and the current pixel coordinate data updated by the arithmetic unit 42 and, according to a corresponding pixel shifting timing signal and the stored information referred to from the storage unit 43, inputs a blanking control signal to a blanking driver 39 in order to control ON/OFF of the irradiation of the electron beam 20 onto the sample 21” [0048]). Nakamura ‘422 discloses an X-ray detector 51 which detects an X-ray generated from the specimen by irradiating the specimen with the charged particle beam (“An EDX detector 51 is attached to the housing 11 of the SEM and detects the characteristic X-ray 24 generated from the sample 21” [0033]), and the control unit performs processing of determining the target value based on an intensity of the X-ray (“if the EDX apparatus does not have the function of outputting a blanking control signal, it is necessary to add the function to the EDX apparatus” [0040]).

Regarding claim 8, Nakamura ‘422 discloses a charged particle beam device, comprising: a charged particle beam source 12 which emits a charged particle beam; a blanking device which has an electrostatic deflector 14 that deflects and blocks the charged particle beam (“When a voltage is applied to the blanker 14, the electron beam 20 is deflected to the outside of the aperture 15, and thus the irradiation to the sample 21 is turned off” [0048]); an irradiation optical system 11 which irradiates a specimen 21 with the charged particle beam; and a control unit 28 which controls the electrostatic deflector 14, the control unit 28 performing processing of: acquiring a target value of a dose of the charged particle beam for the specimen ([0048]); setting a ratio A/B of a time A during which the charged particle beam is not blocked to a unit time B (where A≠B, A≠0), based on the target value; and operating the electrostatic deflector based on the ratio (“The blanking controller 45 can access the storage unit 43 having stored therein a pre-set blanking period, a Duty ratio that expresses the percentage of electron beam irradiation ON during the blanking period, the number of pixels to skip, which is the number of pixels, not irradiated with electron beam that are sandwiched between a pixel having irradiated thereon an electron beam and the next pixel to be irradiated with the electron beam, and the current pixel coordinate data updated by the arithmetic unit 42 and, according to a corresponding pixel shifting timing signal and the stored information referred to from the storage unit 43, inputs a blanking control signal to a blanking driver 39 in order to control ON/OFF of the irradiation of the electron beam 20 onto the sample 21” [0048]). Nakamura ‘422 discloses an X-ray detector 51 which detects an X-ray generated from the specimen by irradiating the specimen with the charged particle beam (“An EDX detector 51 is attached to the housing 11 of the SEM and detects the characteristic X-ray 24 generated from the sample 21” [0033]), and the X-ray detector outputs information on a dead time of the X-ray detector, and the control unit causes the electrostatic deflector to block the charged particle beam during the dead time, based on the information on the dead time (“if the EDX apparatus does not have the function of outputting a blanking control signal, it is necessary to add the function to the EDX apparatus” [0040] – a blanking control signal output by the EDX necessarily includes information about the dead time and active time of the detector, as illustrated in figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama U.S. PGPUB No. 2019/0080877 in view of Nakamura et al. U.S. Patent No. 6,548,811.

Regarding claim 2, Nakayama discloses the claimed invention except that while Nakayama discloses a “detector 52 usable herein include an electron detector that detects, as a current, electrons reflected from the mark 54 scanned by the electron beam B” [0018]. However, Nakayama does not disclose the claimed detector.
Nakamura ‘811 discloses a charged particle beam device (illustrated in figure 1), comprising: a charged particle beam source 1 which emits a charged particle beam; a blanking device (described at [col. 11; lines 16-25]); an irradiation optical system (illustrated in figure 1) which irradiates a specimen 5 with the charged particle beam; and a control unit 17 which controls the timing of the blanking device ([col. 11; lines 16-25]). Nakamura discloses a scanning deflector 14 which scans the specimen with the charged particle beam ([col. 8; lines 4-9]); and a charged particle detector 23 which detects charged particles having been transmitted through the specimen (“The transmitted electron detector 23 detects as intensity a part of the electron beam diffracted by the specimen” [col. 11; lines 57-59]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama with the detector of Nakamura ‘811 in order to utilize the beam-blanking scheme of Nakayama to perform additional analyses of a specimen, and/or to better inform particle beam processing of the specimen.

Regarding claim 3, Nakayama discloses that (“at least either of irradiation time and settling time in the first irradiation conditions is varied” [Abstract]), but Nakayama does not explicitly disclose that the unit time is equal to or shorter than a dwell time of the charged particle beam per pixel of a scanned image. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set unit time is equal to or shorter than a dwell time of the charged particle beam per pixel of a scanned image since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to set unit time is equal to or shorter than a dwell time of the charged particle beam per pixel of a scanned image for the purpose of ensuring a desired radiation shot per unit area of the sample, thereby preventing unwanted charge-up of the specimen and/or preventing an under-radiation of the specimen (which would result in less received radiation at the specimen than is necessary for the desired application of the charged particle beam device). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 4, Nakayama discloses a scanning signal generator 12 which generates a scanning signal for operating the scanning 25deflector (“The shot data generation unit 12 reads the write data from the storage device 18, and performs multi-stage data conversion on the write data to generate shot data specific to the apparatus. In the shot data, for example, the kind of figure, the size of the figure, an irradiation position, and irradiation time are defined” [0022]). However, Nakayama does not disclose a control signal for controlling on and off of the charged particle detector, wherein the control unit causes the electrostatic deflector to block the charged particle beam during a period in which the charged particle detector has stopped detecting charged particles, based on the control signal.
Nakamura ‘811 discloses a charged particle beam device (illustrated in figure 1), comprising: a charged particle beam source 1 which emits a charged particle beam; a blanking device (described at [col. 11; lines 16-25]); an irradiation optical system (illustrated in figure 1) which irradiates a specimen 5 with the charged particle beam; and a control unit 17 which controls the timing of the blanking device ([col. 11; lines 16-25]). Nakamura ‘811 discloses a control signal for controlling on and off of the charged particle detector, wherein the control unit causes the electrostatic deflector to block the charged particle beam during a period in which the charged particle detector has stopped detecting charged particles, based on the control signal (“Since it is possible to change the conditions of electron beam deflection within a time interval of several microseconds, it is possible to set the electron beam deflection conditions during this blanking period. In this manner, if the direction of incidence of the electron beam is changed during this blanking period from the end of acquisition of one screen to the beginning of acquisition of the next screen, the time required for inspecting one screen is determined only by the number of images to be acquired from the same location, and hence the inspection time can be shortened” [col. 11; lines 16-25] – the image is only acquired by the detector during the time when the electron beam is not blanked but is transmitted to the specimen).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama with the detector of Nakamura ‘811 in order to utilize the beam-blanking scheme of Nakayama to perform additional analyses of a specimen, and/or to better inform particle beam processing of the specimen.

Regarding claim 5, Nakayama discloses the claimed invention except that while Nakayama discloses a “detector 52 usable herein include an electron detector that detects, as a current, electrons reflected from the mark 54 scanned by the electron beam B” [0018]. However, Nakayama does not disclose the claimed detector.
Nakamura ‘811 discloses a charged particle beam device (illustrated in figure 1), comprising: a charged particle beam source 1 which emits a charged particle beam; a blanking device (described at [col. 11; lines 16-25]); an irradiation optical system (illustrated in figure 1) which irradiates a specimen 5 with the charged particle beam; and a control unit 17 which controls the timing of the blanking device ([col. 11; lines 16-25]). Nakamura ‘811 discloses an imaging optical system which forms a specimen image with charged particles having been transmitted through the specimen (“The transmitted electron detector 23 detects as intensity a part of the electron beam diffracted by the specimen” [col. 11; lines 57-59]); and an imaging device which photographs the specimen image (“The transmitted electron detector 23 detects as intensity a part of the electron beam diffracted by the specimen, and its detection method is similar to that of the above secondary electron detector, and serves the purpose of observing the structure of the specimen 5 by detecting the intensity of the transmitted electron beam in synchronization with the deflection of the electron beam by said scanning coil” [col. 11; lines 57-64]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama with the detector of Nakamura ‘811 in order to utilize the beam-blanking scheme of Nakayama to perform additional analyses of a specimen, and/or to better inform particle beam processing of the specimen. 
Nakayama and Nakamura ‘811 disclose the claimed invention except that while Nakayama optimizes the beam ON time and beam OFF time ([Nakayama: 0022]) and while Nakamura optimizes the beam ON time and beam OFF time (Nakamura: [col. 11; lines 57-64]) there is no explicit disclosure that the unit time is equal to or shorter than an exposure time of the specimen image. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the unit time equal to or shorter than an exposure time of the specimen image since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to set the unit time equal to or shorter than an exposure time of the specimen image for the purpose of ensuring a desired radiation shot per unit area of the sample, thereby preventing unwanted charge-up of the specimen and/or preventing an under-radiation of the specimen (which would result in less received radiation at the specimen than is necessary for the desired application of the charged particle beam device). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 6, Nakayama discloses the claimed invention except that while Nakayama discloses a “detector 52 usable herein include an electron detector that detects, as a current, electrons reflected from the mark 54 scanned by the electron beam B” [0018]. However, Nakayama does not disclose the claimed detector.
Nakamura ‘811 discloses a charged particle beam device (illustrated in figure 1), comprising: a charged particle beam source 1 which emits a charged particle beam; a blanking device (described at [col. 11; lines 16-25]); an irradiation optical system (illustrated in figure 1) which irradiates a specimen 5 with the charged particle beam; and a control unit 17 which controls the timing of the blanking device ([col. 11; lines 16-25]). Nakamura ‘811 discloses an X-ray detector 21 which detects an X-ray generated from the specimen by irradiating the specimen with the charged particle beam (“The X-ray spectrometer apparatus 21 is placed in the neighborhood of the specimen 5 and carries out spectrometry of characteristic X-rays excited at the specimen 5 by the electron beam” [col. 11; lines 45-48]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama with the detector of Nakamura ‘811 in order to utilize the beam-blanking scheme of Nakayama to perform additional analyses of a specimen, and/or to better inform particle beam processing of the specimen.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10; Nakayama U.S. PGPUB No. 2019/0080877 discloses a charged particle beam device that optimizes target value of a ratio of the time that the charged particle beam is irradiated to a specimen and the time that the charged particle beam is deflected and blocked from reaching the specimen (“The shot data generation unit 12 reads the write data from the storage device 18, and performs multi-stage data conversion on the write data to generate shot data specific to the apparatus. In the shot data, for example, the kind of figure, the size of the figure, an irradiation position, and irradiation time are defined” [0022]). However, Nakayama does not disclose an x-ray detector and so Nakayama does not disclose determining this target value from the intensity of an x-ray generated from the specimen.
Nakamura et al. U.S. Patent No. 6,548,811 discloses a charged particle beam device that optimizes target value of a ratio of the time that the charged particle beam is irradiated to a specimen and the time that the charged particle beam is deflected and blocked from reaching the specimen (“Since it is possible to change the conditions of electron beam deflection within a time interval of several microseconds, it is possible to set the electron beam deflection conditions during this blanking period. In this manner, if the direction of incidence of the electron beam is changed during this blanking period from the end of acquisition of one screen to the beginning of acquisition of the next screen, the time required for inspecting one screen is determined only by the number of images to be acquired from the same location, and hence the inspection time can be shortened” [col. 11; lines 16-25]). However, although Nakamura ‘811 discloses an X-ray detector 21 which detects an X-ray generated from the specimen by irradiating the specimen with the charged particle beam (“The X-ray spectrometer apparatus 21 is placed in the neighborhood of the specimen 5 and carries out spectrometry of characteristic X-rays excited at the specimen 5 by the electron beam” [col. 11; lines 45-48]) and Nakamura ‘811 discloses a charged particle detector 23 which detects charged particles having been transmitted through the specimen (“The transmitted electron detector 23 detects as intensity a part of the electron beam diffracted by the specimen” [col. 11; lines 57-59]), there is no explicit disclosure that the measurement(s) by either detector are used to determine the target value of a dose of the charged particle beam.
Nakasuji et al. U.S. PGPUB No. 2002/0109090 discloses a charged particle beam device comprising a detector that detects an amount of dose of a primary electron beam, and then informs control over the amount of dose of the primary electron beam (“an irradiation amount detector for detecting the amount of primary electron beams irradiated to the sample surface; and an irradiation amount controller for controlling to prevent the amount of irradiated primary electron beam per unit area from exceeding a previously set predetermined value based on the amount of irradiation from said irradiation amount detector” [claim 19]). However, Nakasuji does not disclose that the irradiation amount detector detects the intensity an x-ray generated from the specimen or the intensity of charged particles having been transmitted through the specimen.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device, comprising: a control unit which controls an electrostatic deflector of a blanking device that deflects and blocks a charged particle beam, the control unit performing processing of: acquiring a target value of a dose of the charged particle beam irradiated to a specimen, determined an intensity of charged particles having been transmitted through the specimen; setting a ratio A/B of a time A during which the charged particle beam is not blocked to a unit time B (where A≠B, A≠0).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881